United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1479
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

              Randall Joe Haggart, also known as Randall Jo Haggart

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Western
                                  ____________

                               Submitted: July 1, 2022
                                Filed: July 12, 2022
                                   [Unpublished]
                                   ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Randall Haggart appeals after the district court1 revoked his supervised release
and sentenced him to 22 months in prison and 2 years of supervised release. His

      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the revocation sentence.

       After careful review of the record, we conclude the district court did not abuse
its discretion in sentencing Haggart, as there is no indication the district court
overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or committed a clear error of judgment in weighing the relevant factors. See
United States v. Miller, 557 F.3d 910, 914 (8th Cir. 2009) (reviewing district court’s
decision to revoke supervised release for abuse of discretion); United States v.
Larison, 432 F.3d 921, 922-23 (8th Cir. 2006) (determining revocation sentence
unreasonable when district court fails to consider relevant 18 U.S.C. § 3553(a) factor,
gives significant weight to improper or irrelevant factor, or commits clear error of
judgment); see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014)
(presuming within-Guidelines sentence reasonable).

      Accordingly, we grant counsel’s motion to withdraw and affirm.
                     ______________________________




                                         -2-